t c memo united_states tax_court kevin cheves and jennifer cheves petitioners v commissioner of internal revenue respondent docket no filed date kevin cheves pro_se lawrence d sledz for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty of dollar_figure pursuant to sec_6662 petitioners mr and mrs cheves filed a timely petition for 1all section references are to the internal_revenue_code in effect for the continued redetermination with the court pursuant to sec_6213 mr and mrs cheves resided in florida at the time the petition was filed after concessions the issues for decision are whether petitioners are liable for federal_income_tax on unreported distributions from their retirement accounts the additional tax on early distributions prescribed in sec_72 and a negligence_penalty under sec_6662 of dollar_figure findings_of_fact after years in the construction industry mr cheves lost his job in for the next year and a half he remained unemployed in mid-2011 he found a job resulting in roughly dollar_figure of earned_income during that year finding this income and unemployment_compensation to be insufficient to cover the family’ sec_1 continued year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2respondent has conceded that petitioners’ unreported income totals dollar_figure not the dollar_figure determined in the notice_of_deficiency the penalty was not calculated in accordance with this court’s decision in 141_tc_376 rand applies despite the consolidated appropriations act pub_l_no div q sec stat pincite because the return was filed before respondent concedes that the correct penalty amount is therefore lower than that determined in the notice_of_deficiency 3the record is less clear about mrs cheves’ employment situation but it appears she also lost her job and eventually was rehired at around half of her previous salary bills mr cheves depleted his personal savings after the personal savings were exhausted petitioners began withdrawing funds from their retirement accounts both petitioners were under age when they received the withdrawals mrs cheves withdrew dollar_figure from her investments withholding from these funds of dollar_figure was enough to cover the sec_72 additional tax mr cheves turned to his insurance agent to withdraw funds from his traditional individual_retirement_accounts iras and other investments mr cheves withdrew funds as necessary from different accounts at irregular intervals and in varying amounts totaling dollar_figure between march and august of mr cheves asked his insurance agent to withhold additional_amounts in order to pay any additional taxes triggered by the early_withdrawals amounts were withheld from only dollar_figure of mr cheves’ withdrawals however nothing was withheld from the dollar_figure balance during this time mr cheves was also making payments to the insurance agent and mistakenly believed that some of these funds were reimbursements for funds withdrawn from his iras mr cheves prepared and filed petitioners’ tax_return when determining the amounts of withdrawals to be reported mr cheves relied on two forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc these forms showed only the dollar_figure withdrawn by mrs cheves and dollar_figure of the amount withdrawn by mr cheves mr cheves did not ask his insurance agent for a total of his withdrawals or compare his bank and account statements to verify that the amounts reported on the forms 1099-r were correct therefore mr cheves undercalculated their total income by dollar_figure rather than correctly calculating the tax due mr cheves calculated that petitioners were entitled to a dollar_figure refund for tax_year respondent contends that petitioners owe income_tax and the sec_72 additional tax on the dollar_figure of unreported income respondent also contends that increasing petitioners’ income leads to several computational adjustments to their return finally respondent contends that petitioners’ underreporting merits the addition of a sec_6662 negligence_penalty petitioners concede that they received the dollar_figure in early retirement withdrawals they contend however that they honestly believed the amount reported was correct that taxes had been withheld from all withdrawals and that the underreporting was a one-time error in more than years of tax filing furthermore petitioners submitted their bank records to prove that the retirement_funds were withdrawn to cover only basic necessities finally petitioners contend they cannot pay the proposed tax and penalties opinion sec_61 provides that gross_income means all income from whatever source derived distributions from a qualified_retirement_plan normally constitute gross_income subject_to federal_income_tax see sec_61 and b a e d see also 111_tc_250 sec_408 provides several exceptions to the general_rule that distributions from an ira shall be included in gross_income eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes see sec_408 there is no exception to the general_rule however for ordinary living_expenses during times of economic hardship see sec_408 petitioners agree that they withdrew the funds from their retirement accounts petitioners also agree and the record shows that they withdrew more from their retirement_funds than they reported on their income_tax return petitioners do not contend that these funds came from nontaxable sources such as a roth_ira petitioners instead request that their tax_liability be forgiven in consideration of their many years of proper reporting while we applaud petitioners’ satisfaction of their obligation to report their income in the past we are obligated to follow the statute as written and do not have the authority to waive reporting requirements mandated by law there is no exception for economic hardship to the rules of income inclusion cited above consequently we must conclude that the amounts withdrawn from petitioners’ retirement_funds are includible in income additionally if a taxpayer receives a distribution from a qualified_retirement_plan before attaining age sec_72 imposes an additional tax equal to of the portion of the distribution which is includible in the taxpayer’s gross_income sec_72 and a i the additional tax is intended to discourage taxpayers from taking premature distributions from retirement plans--actions that frustrate public policy encouraging saving for retirement see 144_tc_140 ndollar_figure 106_tc_337 citing and discussing the legislative_history of sec_408 the predecessor to sec_72 milner v commissioner tcmemo_2004_111 distributions made to the taxpayer for certain purposes are excluded from this additional tax see sec_72 a - g using funds to meet basic living_expenses during economic hardship is not one of these purposes see id again petitioners do not dispute that they withdrew the funds petitioners also do not dispute that they have not yet reached years of age petitioners have not contended or provided evidence to show that they used the funds received from the distributions for any of the purposes listed in sec_72 we appreciate that petitioners withdrew the funds to pay for basic necessities and not to live a life of luxury or enrich themselves however because there is no economic hardship exception to the sec_72 additional tax the tax applies to petitioners’ early_withdrawals from their retirement accounts finally respondent determined that the petitioners are liable for a penalty pursuant to sec_6662 sec_6662 and b and provides for a penalty equal to of any underpayment due to negligence or intentional_disregard_of_rules_and_regulations or a substantial_understatement_of_income_tax negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 it is also a failure to reasonably attempt to comply with the internal_revenue_code sec_6662 however sec_6662 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion swihart v commissioner tcmemo_1998_407 generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law which is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners reasonably attempted to comply with the internal_revenue_code and acted in good_faith mr cheves asked his insurance agent to withhold any additional tax due because of the early_withdrawals from his retirement accounts petitioners reported the amounts shown on two forms 1099-r received one for each petitioner each unreported amount is not insignificant but we believe that petitioners’ changed economic circumstances contributed to their error and confusion petitioners’ withdrawals were made from multiple accounts at irregular times and in varying amounts most importantly mr cheves mistakenly believed payments to his insurance agent constituted reimbursements mitigating the effect of early_withdrawals we conclude that considering petitioners’ background and circumstances they acted reasonably and are therefore not liable for the penalty under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
